Exhibit 10.4.3
The Hain Celestial Group, Inc.
Restricted Share Units Agreement
The Hain Celestial Group, Inc. has granted to the Participant named in the
Notice of Grant of Restricted Share Units (the “Notice”) to which this
Restricted Share Units Agreement (this “Agreement”) is attached an Award
consisting of Restricted Share Units (“Units”) subject to the terms and
conditions set forth in the Notice and this Agreement, as an inducement to the
Participant to commence employment with The Hain Celestial Group, Inc. This
Award shall constitute a Restricted Share Units award under the Company’s 2019
Equity Inducement Award Program (the “Plan”), as amended to the Date of Grant,
the provisions of which are incorporated herein by reference. By signing the
Notice, the Participant: (a) acknowledges receipt of and represents that the
Participant has read and is familiar with the Notice, this Agreement, and the
Plan, (b) accepts the Award subject to all of the terms and conditions of the
Notice, this Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Notice, this Agreement or the Plan.
It is intended that the award of Units comply with the exemption from the
stockholder approval requirement for “inducement grants” provided under Rule
5635(c)(4) of the NASDAQ Listing Rules.
1.DEFINITIONS AND CONSTRUCTION.
1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Notice or the Plan.
1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.ADMINISTRATION.
All questions of interpretation concerning the Notice and this Agreement shall
be determined by the Committee. All determinations by the Committee shall be
final and binding upon all persons having an interest in the Award.
3.THE AWARD.
3.1 Grant of Units. On the Grant Date, the Participant shall acquire, subject to
the provisions of this Agreement, the Number of Restricted Share Units set forth
in the Notice, subject to adjustment as provided in the Plan (by reference to
Section 4(d) of The Hain Celestial Group, Inc. Amended and Restated 2002 Long
Term Incentive and Stock Award Plan). Each



--------------------------------------------------------------------------------



Unit represents a right to receive one (1) Share on a date determined in
accordance with the Notice and this Agreement.
3.2 No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or Shares issued upon settlement of the Units, the
consideration for which shall be past services actually rendered and/or future
services to be rendered to the Company and/or its Subsidiaries or for its
benefit. Notwithstanding the foregoing, if required by applicable state
corporate law, the Participant shall furnish consideration in the form of cash
or past services rendered to the Company and/or its Subsidiaries or for its
benefit having a value not less than the par value of the shares of Stock issued
upon settlement of the Units.
3.3 Confidentiality, Non-Interference, and Invention Assignment Agreement. As a
condition to the grant of the Award and the receipt of Restricted Share Units
pursuant to this Agreement and the Notice, the Participant must sign and deliver
to the Company the Confidentiality, Non-Interference, and Invention Assignment
Agreement attached hereto as Annex B. If the Confidentiality, Non-Interference,
and Invention Assignment Agreement is not signed and delivered to the Company
within ten (10) business days following the Participant’s receipt of this
Agreement and the Notice, then this Agreement and the Notice shall be null and
void ab initio and the Participant shall have no right or entitlement to receive
the Award or the Restricted Share Units.
4.VESTING OF UNITS.
4.1 Normal Vesting. Except as provided by Section 4.2, the Units shall vest and
become Vested Units as provided in the Notice.
4.2 Acceleration of Vesting Upon Certain Terminations. In the event the
Participant’s service with the Company is terminated (i) at any time as a result
of the Participant’s death or Disability (as defined in Annex A), or (ii) by the
Company without Cause (as defined in Annex A) within twelve (12) months
following the consummation of a Change in Control (as defined in Annex A), then,
in each case, any Units which are not Vested Units shall vest immediately.
5.COMPANY REACQUISITION RIGHT.
5.1 Grant of Company Reacquisition Right. In the event that the Participant’s
separation from service occurs for any reason other than as provided in Section
4.2, or (b) the Participant, or other holder of the Units, attempts to sell,
exchange, transfer, pledge, or otherwise dispose of (other than pursuant to a
transaction approved by the Company), including, without limitation, any
transfer to a nominee or agent of the Participant, any Units which are not
Vested Units (“Unvested Units”), the Participant shall forfeit and the Company
shall automatically reacquire the Unvested Units and the Participant shall not
be entitled to any payment therefor (the “Company Reacquisition Right”).
2

--------------------------------------------------------------------------------



5.2 Dividends, Distributions and Adjustments. Upon the occurrence of a dividend
or distribution to the stockholders of the Company paid in Shares, Units or
other securities or property, or any other adjustment upon a change in the
capital structure of the Company as described in Section 4(d) of The Hain
Celestial Group, Inc. Amended and Restated 2002 Long Term Incentive and Stock
Award Plan, any and all new, substituted or additional securities or other
property (other than regular, periodic cash dividends paid on Shares pursuant to
the Company’s dividend policy) to which the Participant is entitled by reason of
the Participant’s ownership of Unvested Units shall be immediately subject to
the Company Reacquisition Right and included in the terms “Units” and “Unvested
Units” for all purposes of the Company Reacquisition Right with the same force
and effect as the Unvested Units immediately prior to the dividend, distribution
or adjustment, as the case may be.
6.SETTLEMENT OF THE AWARD.
6.1 Issuance of Shares of Stock. Subject to the provisions of Section 6.3 below,
the Company shall issue to the Participant on the Settlement Date with respect
to each Vested Unit to be settled on such date one (1) Share. The Settlement
Date shall be within 60 days after the Vesting Date. Shares issued in settlement
of Units may be subject to restrictions on transfer pursuant to Section 6.3,
Section 7, the Company’s Insider Trading Policy or other applicable Company
policy or stock exchange requirements.
6.2 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the settlement of the Award. Except as provided
by the preceding sentence, a certificate for the shares as to which the Award is
settled shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.
6.3 Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of Shares upon settlement of the Award shall be subject to
compliance with all applicable requirements of federal, state or foreign law or
regulation with respect to such securities. No Shares may be issued hereunder if
the issuance of such Shares would constitute a violation of any applicable
federal, state or foreign securities laws or regulations. As a condition to the
settlement of the Award, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.
6.4 Fractional Shares. The Company shall not be required to issue fractional
Shares upon the settlement of the Award.
7.TAX IMPLICATIONS.
7.1 In General. At the time the Notice is executed, or at any time thereafter as
requested by the Company, the Participant hereby authorizes withholding from
payroll and
3

--------------------------------------------------------------------------------



any other amounts payable to the Participant, and otherwise agrees to make
adequate provision for, any sums required to satisfy the federal, state, local
and foreign tax (including any social insurance) withholding obligations of the
Company (or its Affiliate or Subsidiary), if any, which arise in connection with
the Award, the vesting of Units or the issuance of Shares in settlement thereof
(the “Tax Liability”). These requirements may change from time to time as laws
or interpretations change. Regardless of the Company’s (or its Affiliate’s or
Subsidiary’s) actions in this regard, the Participant hereby acknowledges and
agrees that the Tax Liability shall be the Participant’s responsibility and
liability. The Participant acknowledges that he or she may not participate in
the Plan unless the Tax Liability is satisfied. The Company shall have no
obligation to deliver Shares until the Tax Liability obligations of the Company
have been satisfied by the Participant.
7.2 Withholding in Shares. The Company may require the Participant to satisfy
all or any portion of tax withholding obligations by deducting from the Shares
otherwise deliverable to the Participant in settlement of the Award a number of
whole Shares having a fair market value, as determined by the Company as of the
date on which the tax withholding obligations arise, not in excess of the amount
of such tax withholding obligations determined by the applicable minimum
statutory withholding rates.
8.RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.
The Participant shall have no rights as a stockholder with respect to any Shares
issued in settlement of an Award until the date of the issuance of the Shares
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date the Shares are issued, except as provided in the Plan (by reference to
Section 4(d) of The Hain Celestial Group, Inc. Amended and Restated 2002 Long
Term Incentive and Stock Award Plan). If the Participant is an Employee, the
Participant understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between the Company and the Participant,
the Participant’s employment is “at will” and is for no specified term. Nothing
in this Agreement shall confer upon the Participant any right to continue in the
service of the Company or any Subsidiary or interfere in any way with any right
of such entities to terminate the Participant’s service at any time.
9.LEGENDS.
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Shares issued pursuant to this Agreement. The Participant shall, at the request
of the Company, promptly present to the Company any and all certificates
representing the Shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.
10.MISCELLANEOUS PROVISIONS.
4

--------------------------------------------------------------------------------



10.1 Termination or Amendment. The Board may terminate or amend the Plan or this
Agreement at any time; provided, however, that no such termination or amendment
may adversely affect the Participant’s rights under this Agreement without the
consent of the Participant unless such termination or amendment is necessary to
comply with applicable law or government regulation, including, but not limited
to, Section 409A of the Code. No amendment or addition to this Agreement shall
be effective unless in writing.
10.2 Nontransferability of the Award. Prior to the issuance of Shares on the
applicable Settlement Date, neither this Award nor any Units subject to this
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.
10.3 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
10.4 Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.
10.5 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by the Company, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the other party at the address shown below that party’s signature
to the Notice or at such other address as such party may designate in writing
from time to time to the other party.
(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Notice, this Agreement, the Plan’s
prospectus, and any reports of the Company provided generally to the Company’s
stockholders, may be delivered to the Participant electronically. In addition,
the Participant may deliver electronically the Notice to the Company or to such
third party involved in administering the Plan as the Company may designate from
time to time. Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company.
(b) Consent to Electronic Delivery and Execution. The Participant acknowledges
that the Participant has read Section 10.5(a) of this Agreement and consents to
the
5

--------------------------------------------------------------------------------



electronic delivery of the Plan documents, as described in Section 10.5(a). The
Participant acknowledges that he or she may receive from the Company a paper
copy of any documents delivered electronically at no cost to the Participant by
contacting the Company by telephone or in writing. The Participant further
acknowledges that the Participant will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Similarly, the Participant understands that the Participant must provide the
Company or any designated third party administrator with a paper copy of any
documents if the attempted electronic delivery or execution of such documents
fails. The Participant may revoke his or her consent to the electronic delivery
of documents described in Section 10.5(a) or may change the electronic mail
address to which such documents are to be delivered (if Participant has provided
an electronic mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or electronic
mail. Finally, the Participant understands that he or she is not required to
consent to electronic delivery of documents described in Section 10.5(a).
Electronic execution of the Notice and this Agreement shall have the same
binding effect as a written or hard copy signature and accordingly, shall bind
the Participant and the Company to all of the terms and conditions set forth in
the Plan, the Notice and this Agreement.
10.6 Integrated Agreement. The Notice, this Agreement and the Plan, shall
constitute the entire understanding and agreement of the Participant and the
Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties between the Participant and the Company with respect to such
subject matter other than those as set forth or provided for herein or therein.
To the extent contemplated herein or therein, the provisions of the Notice and
the Agreement shall survive any settlement of the Award and shall remain in full
force and effect.
10.7 Section 409A. This Agreement and the delivery of Shares pursuant to the
terms hereof is designed to be exempt from Section 409A of the Code pursuant to
the short-term deferral exception contained therein. Notwithstanding the
foregoing, to the extent that any payment hereunder is determined to be
“deferred compensation” subject to Section 409A of the Code, then any Shares
which are to be delivered upon a Participant’s termination of service (i) shall
not be so delivered unless such termination also constitutes a separation from
service within the meaning of Section 409A of the Code and (ii) if the
Participant is a “specified employee,” as defined in Section 409A and determined
pursuant to procedures and elections made by the Company from time to time,
shall be delivered on the first day following the day that is six months after
the separation from service (except in the event of the Participant’s death). In
addition, to the extent Section 409A applies, the provisions of Section
409A(a)(2) shall apply to any settlement of a Unit pursuant to the terms of this
Agreement.
10.8 Applicable Law. This Agreement shall be governed by the laws of the State
of New York as such laws are applied to agreements between New York residents
entered into and to be performed entirely within the State of New York.
10.9 Severability. If any term or provision of this Agreement or the application
thereof to any Participant or circumstance shall to any extent be invalid or
6

--------------------------------------------------------------------------------



unenforceable, such provision will be modified, rewritten or interpreted to
include as much of its nature and scope as will render it enforceable. If it
cannot be so modified, rewritten or interpreted to be enforceable in any
respect, it will not be given effect and the remainder of this Agreement, or the
application of such term or provision to Participants or circumstances other
than those held invalid or unenforceable, shall not be affected thereby, and
each term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.
10.10 Counterparts. The Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.




7


--------------------------------------------------------------------------------



Annex A
Certain Definitions
“Cause” has the meaning set forth in the Change in Control Agreement between the
Company and the Participant or if none, the employment agreement between the
Company and the Participant, in each case, then in effect, or if the Participant
is not party to any such agreement or such term is not defined in any such
agreement then “Cause” shall mean the occurrence of any of the following events:
(i) any material violation by the Participant of any law or regulation
applicable to the Company or its Affiliates; (ii) the Participant’s commission
of, plea of guilty or nolo contendere to, or indictment for, a felony or any
other crime involving moral turpitude; (iii) the Participant’s commission of an
act of personal dishonesty in connection with the Company or any other entity
having a business relationship with the Company; (iv) any breach by the
Participant of any written agreement between the Company and the Participant, or
the terms of the Participant’s service as an employee of the Company, including,
without limitation, the breach of any written non-competition, non-solicitation,
invention assignment, confidentiality or similar written restrictive covenants;
(v) the Participant’s violation of the written policies of the Company,
commission of sexual harassment, or any other conduct causing the Company or any
of its Affiliates public disgrace or disrepute or economic harm; (vi) reporting
to work under the influence of alcohol or illegal drugs or the use of illegal
drugs (whether or not at the workplace); or (vii) a willful failure to
substantially perform the Participant’s duties and obligations to the Company
and its Subsidiaries, other than failure resulting from complete or partial
incapacity due to physical or mental illness or impairment; provided, that
clause (vii) shall constitute “Cause” only if the Participant fails to cure such
event (if curable) within ten (10) business days after receipt from the Company
of written notice specifying the Participant’s actions that constitute Cause.
“Change in Control” has the meaning set forth in the Change in Control Agreement
between the Company and the Participant or if none, the employment agreement
between the Company and the Participant, in each case, then in effect, or if the
Participant is not party to any such agreement or such term is not defined in
any such agreement then:
1)the acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the combined
voting power of the then outstanding voting securities of the Company; provided,
however, that for purposes of this clause (1), the following acquisitions shall
not constitute a Change of Control: (A) any issuance of voting securities of the
Company directly from the Company that is approved by the Incumbent Board (as
defined below), or (B) any acquisition of voting securities of the Company by
any Person pursuant to a Business Combination (as defined below) that complies
with clauses (A), (B) and (C) of clause (3) below; or
2)individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a member of the Board (a
“Director”) subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the Directors then comprising the Incumbent
A-1

--------------------------------------------------------------------------------



Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without
objection to such nomination) shall be deemed to have been a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest (within the meaning of Rule 14a-11 of the Exchange Act) with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
3)consummation of a reorganization, merger or consolidation, a sale or other
disposition of all or substantially all of the assets of the Company, or other
transaction (each, a “Business Combination”), unless, in each case, immediately
following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners of voting securities of
the Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership immediately prior to such
Business Combination, (B) no Person (other than such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 50% or more of
the combined voting power of the then outstanding voting securities of the
entity resulting from such Business Combination and (C) at least a majority of
the members of the board of directors of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or
4)the stockholders of the Company approve a complete liquidation or dissolution
of the Company.
“Disability” has the meaning set forth in the Change in Control Agreement
between the Company and the Participant or if none, the employment agreement
between the Company and the Participant, in each case, then in effect, or if the
Participant is not party to any such agreement or such term is not defined in
any such agreement then “Disability” shall mean the permanent and total
disability of the Participant within the meaning of Section 22(e)(3) of the
Code.
“Person” shall have the meaning ascribed thereto in Section 3(a)(9) of the
Exchange Act, as modified, applied and used in Sections 13(d) and 14(d) thereof;
provided, however, a Person shall not include (i) the Company or any of its
Subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Subsidiaries (in its capacity
as such), (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation or other entity owned,
directly or indirectly, by the
A-2

--------------------------------------------------------------------------------



stockholders of the Company in substantially the same character and proportions
as their ownership of voting securities of the Company.




A-3


--------------------------------------------------------------------------------



Annex B
Confidentiality, Non-Interference, and Invention Assignment Agreement
CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION
ASSIGNMENT AGREEMENT
This CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT (this
“Agreement”) is made and entered into as of the [___] day of [__________], by
and between The Hain Celestial Group, Inc., a Delaware corporation, on behalf of
itself and any subsidiaries and affiliates thereof (collectively, “the
Company”), and [__________] (“Employee”).
In consideration of Employee’s continued employment with the Company, and
Employee’s receipt of the compensation now and hereafter paid to Employee by the
Company, including Employee’s ability to participate in the attached Restricted
Share Units Agreement, the receipt and sufficiency of which are mutually
acknowledged, the Company and Employee agree as follows:
Section 1. Confidential Information.
(a)Company Information. Employee acknowledges that, during the course of
Employee’s employment, Employee will have substantial access to and will
inevitably use confidential and proprietary information of the Company. In
recognition of the foregoing, Employee agrees that, at all times during the
Employment Period and thereafter, to hold in confidence, and not to use, except
as may be required in the ordinary course of performing Employee’s duties as an
employee of the Company, or to disclose to any Person without written
authorization of the Company, for any reason or purpose whatsoever, any
Confidential Information that Employee obtains or creates. Employee understands
that “Confidential Information” means information in spoken, printed,
electronic, or any other form or medium, that is not generally known publicly
and that the Company wishes to maintain as confidential, that has value in or to
the business of the Company and that the Company has or will maintain, develop,
acquire, create, compile, discover, or own. Employee understands that:
(i) Confidential Information includes, but is not limited to, any and all
non-public information that relates to the actual or anticipated business and/or
products or services, research, or development of the Company, or to the
Company’s technical data, trade secrets, or know-how, including, but not limited
to, business records, customer lists or compilations, terms of customer
agreements, supplier or service information, pricing or cost information,
marketing information, future products and strategies or plans, business
opportunities, inventions, creations, enhancements, business operation
information, financial information or personnel data, drawings or inspections of
premises, parts, equipment, or other Company property, any formula, pattern,
device and/or compilation of information that is used in the Company’s business
and that gives the Company an advantage over its competitors, or other
information regarding the Company’s products or services, markets, customers
(including, but not limited to, customers of the Company
B-1

--------------------------------------------------------------------------------



on whom Employee called or with whom Employee may become acquainted during the
Employment Period), software, processes, formulas, product specifications,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, policies, training manuals and similar materials used by
the Company in conducting its business operations, potential business
combinations, and other business information disclosed by the Company either
directly or indirectly, in writing or orally, and other confidential or
proprietary information created, used and/or obtained by Employee in the course
of Employee’s employment with the Company;
(ii) Confidential Information also includes proprietary or confidential
information of any third party who may disclose such information to Company or
to Employee in the course of the Company’s business subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes;
(iii) Confidential Information also includes other information of any existing
or prospective customer or of any other Person that has entrusted information to
the Company in confidence. Employee acknowledges that all Confidential
Information is the sole and exclusive property of the Company. Employee further
acknowledges that the Company’s communication systems (such as email and
voicemail) are maintained to assist in the conduct of the Company’s business and
that such systems and data exchanged or stored thereon are Company property; and
(iv) notwithstanding the foregoing, Confidential Information shall not include
any of the foregoing items that have become publicly and widely known through no
unauthorized disclosure by Employee or others who were under confidentiality
obligations as to the item or items involved.
(b)Former Employer Information. Employee represents and warrants that Employee
is not a party to any non-competition agreement or other contractual limitation
that would interfere with or hinder Employee’s ability to undertake the
obligations and expectations of employment with the Company. Employee represents
that Employee’s performance of all of the terms of this Agreement as an employee
of the Company has not breached and will not breach any agreement to keep in
confidence proprietary information, knowledge, or data acquired by Employee in
confidence or trust prior to the commencement of Employee’s employment with the
Company, and Employee will not disclose to the Company, or induce the Company to
use, any developments, or confidential information or material Employee may have
obtained in connection with employment with any prior employer in violation of a
confidentiality agreement, nondisclosure agreement, or similar agreement with
such prior employer. If any prior employer asserts a claim that Employee’s
employment with the Company violates any contractual obligations owed by
Employee, or that Employee has otherwise committed a breach of any contractual
or other duty to a prior employer, the Company may immediately terminate
Employee’s employment. In the event of such a claim, the Company is not
obligated to indemnify Employee for any damages or to provide a defense against
such claims.
(c)Permitted Disclosure. This Agreement does not limit or interfere with
Employee’s right, without notice to or authorization of the Company, to
communicate and
B-2

--------------------------------------------------------------------------------



cooperate in good faith with any self-regulatory organization or U.S. federal,
state, or local governmental agency, commission, or entity (collectively, a
“Government Entity”) for the purpose of (i) reporting a possible violation of
any U.S. federal, state, or local law or regulation, (ii) participating in any
investigation or proceeding that may be conducted or managed by any Government
Entity, including by providing documents or other information, or (iii) filing a
charge or complaint with a Government Entity, provided that in each case, such
communications, participation, and disclosures are consistent with applicable
law. Additionally, Employee shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made (i) in confidence to a federal, state, or local government official, or
to an attorney, solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. If Employee files a lawsuit
for retaliation by an employer for reporting a suspected violation of law,
Employee may disclose the trade secret to the Employee’s attorney in such
lawsuit and use the trade secret information in the court proceeding, if
Employee files any document containing the trade secret under seal and does not
disclose the trade secret, except pursuant to court order. All disclosures
permitted under this Section 1(c) are hereinafter referred to as “Permitted
Disclosures.” Notwithstanding the foregoing, under no circumstance will Employee
be authorized to disclose any Confidential Information as to which the Company
may assert protections from disclosure under the attorney-client privilege or
the attorney work product doctrine, without prior written consent of Company’s
General Counsel or other authorized officer designated by the Company.
Section 2. Developments.
All inventions, improvements, trade secrets, reports, manuals, computer
programs, systems, educational and sales materials or other publications, and
other ideas and materials developed or invented by Employee, including all
tangible work product derived therefrom, during the Employment Period, either
solely or in collaboration with others, which relate to the actual or
anticipated business or research of the Company, which result from or are
suggested by any work Employee may do for the Company, or which result from use
of the Company’s premises or the Company’s or its customers’ property
(collectively, the “Developments”) shall be the sole and exclusive property of
the Company. Employee hereby assigns to the Company Employee’s entire right and
interest in any such Developments. Employee agrees to promptly and fully
disclose to the Company all Developments. At the request of the Company,
Employee will, during and after the term of this Agreement, without charge to
the Company but at the expense of the Company, assist the Company in any
reasonable way to vest in the Company title to all such Developments, and to
obtain any related patents, trademarks, or copyrights in all countries
throughout the world. Employee will execute and deliver any documents that the
Company may reasonably request in connection with such assistance.
Section 3. Returning Company Documents and Equipment.
At the time of the termination of Employee’s employment with the Company for any
reason (or earlier if so requested), Employee will promptly deliver to the
Company (and will not keep in Employee’s possession, recreate, copy, or deliver
to anyone else) any and all
B-3

--------------------------------------------------------------------------------



Confidential Information and all other documents, materials, information, and
property in Employee’s possession or control, created or received by Employee in
connection with Employee’s employment or otherwise belonging to the Company
(excluding documents related only to Employee’s compensation and employee
benefits). Any property situated on the Company’s premises and owned by the
Company (or any other member of the Company), including USB flash drives and
other storage media, filing cabinets, and other work areas, is subject to
inspection by the Company at any time with or without notice. Furthermore, at
the time of termination, Employee will return all property of the Company in
proper working order without any modification to device or data contained within
it.
Section 4. Restrictions on Interfering.
(a)Non-Competition. During the Employment Period and the Post-Termination
Restricted Period, Employee shall not, directly or indirectly, individually or
on behalf of any Person, whether for compensation or otherwise, engage in any
Competitive Activities within the United States of America or any other
jurisdiction in which the Company engages in business.
(b)Non-Interference. During the Employment Period and the Post-Termination
Restricted Period, Employee shall not, directly or indirectly, individually or
on behalf of any Person, engage in Interfering Activities.
(c)Non-Disparagement. At all times during Employment Period and thereafter,
Employee shall not, directly or indirectly, individually or on behalf of any
Person, induce or encourage others to make, publish, or communicate to any
Person, any disparaging or defamatory comments regarding the Company, its
businesses, its products or its services, or any of the Company’s current or
former directors, officers, or employees. However, nothing in this Section 4(c)
shall prevent Employee from making a Permitted Disclosure as defined in Section
1(c).
(d)Definitions. For purposes of this Agreement:
(i) “Business Relation” shall mean any current or prospective customer, vendor,
supplier or other business relation of the Company, or any such relation that
was a customer, vendor, supplier, or other business relation within the prior
twelve (12)-month period, in each case, with whom Employee, or persons reporting
to Employee, had personal contact or dealings during the Employment Period.
(ii) “Competitive Activities” shall mean any activity in which the Employee uses
Employee’s knowledge, directly or indirectly, in whole or in part, as an
employee, employer, owner, operator, manager, advisor, consultant, agent,
representative, partner, member, director, stockholder, officer, volunteer,
intern, or any other similar position, on behalf of or in association with a
business engaged in the same or similar business as the Company, including,
without limitation, any business activity related to the research, development,
production, marketing, sale, or distribution of consumer goods or products that
are the same as or substantially similar to the consumer goods or products then
being, or that at any time in the prior twelve (12) months were being
researched, developed,
B-4

--------------------------------------------------------------------------------



produced, marketed, sold or distributed by the Company, including but not
limited to organic and natural products sold through specialty and natural food
distributors, supermarkets, natural foods stores, mass-market and e-commerce
retailers, food service channels, and club, drug, and convenience stores (the
“Business”). Competitive Activities does not include purchasing or owning not in
excess of three percent (3%) of the publicly traded securities of any
corporation, or purchasing or owning stock, partnership interests, or other
securities of any entity not in excess of three percent (3%) of any class of
such securities, provided that such ownership represents a passive investment
and Employee is not a controlling person of, or a member of a group that
controls, such corporation.
(iii) “Employment Period” shall mean the period of Employee’s employment with
the Company.
(iv) “Interfering Activities” shall mean, directly or indirectly, (A)
Soliciting, encouraging, enticing, causing, or inducing, or in any manner
attempting to Solicit, encourage, entice, cause, or induce, any Person employed
by, or providing consulting services or independent contractor services to, the
Company to terminate such Person’s employment or services (or in the case of a
consultant or independent contractor, materially reducing such services) with
the Company, or to work for a third party other than the Company, without the
prior written consent of the Company; (B) hiring or engaging any Person who was
employed by, or providing consulting or independent contractor services to, the
Company within the six (6)-month period prior to the date of such hiring or
engagement; or (C) Soliciting, encouraging, calling upon, directing, diverting,
influencing, or inducing, or in any manner attempting to Solicit, encourage,
call upon, direct, divert, influence, or induce, any Business Relation to cease
doing business with or reduce the amount of business conducted with the Company,
or in any way interfering with the relationship between any such Business
Relation and the Company, including by convincing any such Business Relation to
change or alter the terms of its existing or prospective contractual terms and
conditions with the Company; or (D) on behalf of or in association with any
Person, accepting business from a Business Relation.
(v) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.
(vi) “Post-Termination Restricted Period” shall mean the period commencing on
the date of the termination of the Employee’s employment with the Company for
any reason, and ending on the date that is one (1) year following such date of
termination.
(vii) “Solicit,” Soliciting,” or “Solicitation” shall mean any direct or
indirect communication of any kind, regardless of who initiates it, that in any
way invites, advises, encourages, or requests any Person to take or refrain from
taking any action.
Section 5. Reasonableness of Restrictions.
B-5

--------------------------------------------------------------------------------



Employee acknowledges and recognizes the highly competitive nature of the
Company’s business, and agrees that access to Confidential Information renders
Employee special and unique within the Company’s industry, and that Employee
will have the opportunity to develop substantial relationships of confidence and
trust with existing and prospective employees, customers, vendors, suppliers,
and/or business partners of the Company during the course of and as a result of
Employee’s employment with the Company. In light of the foregoing, Employee
recognizes and acknowledges that the restrictions and limitations set forth in
this Agreement are reasonable and valid in geographic and temporal scope and in
all other respects and are essential to protect the value of the business and
assets of the Company. Employee further acknowledges that the Company competes
worldwide, and that Employee’s access to Confidential Information and the
relationships Employee builds during Employee’s employment make it necessary for
the Company to restrict Employee’s post-employment activities in any market in
which the Company competes, and in which Employee’s access to Confidential
Information and the relationships Employee builds during Employee’s employment
could be used to the detriment of the Company. Employee further acknowledges
that the restrictions and limitations set forth in this Agreement will not
materially interfere with Employee’s ability to earn a living following the
termination of Employee’s employment with the Company.
Section 6. Independence; Severability; Blue Pencil.
Each of the rights enumerated in this Agreement shall be independent of the
others and shall be in addition to and not in lieu of any other rights and
remedies available to the Company at law or in equity. If any of the provisions
of this Agreement or any part of any of them is hereafter construed or
adjudicated to be invalid or unenforceable in any respect, the same shall not
affect the remainder of this Agreement, which shall be given full effect without
regard to the invalid portions. If any of the covenants contained herein are
held to be invalid or unenforceable because of the duration of such provisions
or the area or scope covered thereby, the court making such determination shall
have the power to reduce the duration, scope, and/or area of such provision to
the maximum and/or broadest duration, scope, and/or area permissible by law, and
in its reduced form said provision shall then be enforceable. Such reduction
will apply only with respect to the operation of such provision in the
particular jurisdiction in which such adjudication is made.
Section 7. Remedies.
Employee expressly acknowledges that any breach or threatened breach of any of
the terms and/or conditions set forth in this Agreement may result in
substantial, continuing, and irreparable injury to the Company, monetary relief
would not compensate for such breach, and damages arising out of such a breach
may be difficult to ascertain. Therefore, Employee agrees that, in addition to
any other remedy that may be available to the Company, the Company has the right
to seek temporary, preliminary, and/or or permanent injunctive relief, specific
performance, or other equitable relief from any court of competent jurisdiction
in the event of any breach or threatened breach of the terms of this Agreement,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security. The Company may pursue any remedy available,
B-6

--------------------------------------------------------------------------------



including declaratory relief, concurrently or consecutively in any order, and
the pursuit of one such remedy at any time will not be deemed an election of
remedies or waiver of the right to pursue any other remedy. In addition, in the
event of a breach by the Employee of any provision of this Agreement, the
Company shall be entitled to the cessation of payment of any unpaid severance
benefits and/or to seek repayment of any severance benefits paid to the Employee
pursuant to any severance benefit agreement, plan, or program of the Company.
Notwithstanding any other provision to the contrary, the Post-Termination
Restricted Period shall be tolled during any period of violation of any of the
covenants in Section 4 of this Agreement.
Section 8. Cooperation.
Following any termination of Employee’s employment, Employee will continue to
provide reasonable cooperation to the Company and its counsel in connection with
any investigation, administrative proceeding, or litigation relating to any
matter that occurred during the Employment Period in which Employee was involved
or of which Employee has knowledge. As a condition of such cooperation, the
Company shall reimburse Employee for reasonable out-of-pocket expenses incurred
at the request of the Company with respect to Employee’s compliance with this
Section 8. In the event Employee is subpoenaed by any person or entity
(including, but not limited to, any Government Entity) to give testimony or
provide documents (in a deposition, court proceeding, or otherwise), that in any
way relates to Employee’s employment by the Company, Employee will give prompt
notice of such subpoena to the Company and will make no disclosure until the
Company has had a reasonable opportunity to contest the right of the requesting
person or entity to such disclosure. Nothing in this Section 8 shall limit
Employee’s right to make Permitted Disclosures as provided in Section 1(c).
Section 9. General Provisions.
(a)GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS, AND TO APPLICABLE FEDERAL LAW.
EACH PARTY TO THIS AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
AGREEMENT.
(b)Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and Employee relating to the subject matter
herein and supersedes all prior and contemporaneous negotiations, discussions,
correspondence, communications, understandings, agreements, representations,
promises, and any other statements, both written and oral, between the parties
relating to the subject matter of this Agreement. No modification or amendment
to this Agreement, nor any waiver of any rights under this Agreement, or consent
required by this Agreement, will be effective unless agreed to in a writing
signed by the party to be charged. Any subsequent change or changes in
Employee’s duties, obligations, rights, or compensation will not affect the
validity or scope of this Agreement.
B-7

--------------------------------------------------------------------------------



(c)Successors and Assigns. This Agreement will be binding upon Employee’s heirs,
executors, administrators, and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns. This Agreement may be
assigned by the Company without Employee’s consent to any subsidiary or
affiliate of the Company as well as to any purchaser of all or substantially all
of the assets or business of the Company, whether by purchase, merger, or other
similar corporate transaction. Employee’s obligations under this Agreement may
not be delegated, and Employee may not assign or otherwise transfer this
Agreement or any part hereof. Any purported assignment by Employee shall be null
and void from the initial date of purported assignment. This Agreement is for
the sole benefit of the Company and the Employee and their respective successors
and permitted assigns and not for the benefit of, or enforceable by, any third
party.
(d)Acknowledgment. Employee acknowledges that Employee has had adequate time to
consider the terms of this Agreement, has knowingly and voluntarily entered into
this Agreement and has been advised by the Company to seek the advice of
independent counsel prior to reaching agreement with the Company on any of the
terms of this Agreement. The parties to this Agreement agree that no rule of
construction shall apply to this Agreement which construes ambiguous language in
favor of or against any party by reason of that party’s role in drafting this
Agreement.
(e)Survival. The provisions of this Agreement shall survive the termination of
Employee’s employment with the Company and/or the assignment of this Agreement
by the Company to any successor in interest or other assignee.
(f)Section Headings. Section and subsection headings are inserted for
convenience only and shall not limit, expand, or alter the meaning or
interpretation of this Agreement.
(g)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same instrument. Delivery of an executed
counterparts signature page of this Agreement, by facsimile or electronic mail
in portable document format (.pdf), has the same effect as delivery of an
executed original of this Agreement.
The undersigned have executed this Agreement on the date in the preamble hereto.
THE HAIN CELESTIAL GROUP, INC.


By:_______________________________
Name:
Title:


B-8

--------------------------------------------------------------------------------



EMPLOYEE
________________________________
Employee Signature


Employee Name: [_______________]
B-9